ON MOTION FOR REHEARING
Before NESBITT, BASKIN and COPE, JJ.
PER CURIAM.
Metropolitan Dade County has moved for rehearing, which we treat as a motion for clarification. The County interprets the court’s opinion as establishing that the question of liability hinges on whether Ms. Tursi, or Steven Tursi, slammed the door while the officer was in pursuit. The opinion should not be read so narrowly. Insofar as this aspect of the case is concerned, it appears that both parties have focused on two acts which the County contends constituted obstruction of the officer: “(1) whether the obstruction occurred as a result of the door being slammed; or (2) whether the obstruction occurred as a result of the door not being opened quickly enough.” Plaintiff’s brief at 9. As to the latter issue, the County contends that regardless of who slammed the door, Ms. Tursi delayed opening the door for several minutes with the intention of allowing enough time to pass so that her son could escape arrest. Ms. Tursi testified on deposition, however, that she answered the door promptly, in less than a minute after the officer demanded to be let in. Disputed issues of material fact remain with regard to both issues.
We therefore clarify the court’s opinion as indicated. We deny the motion for rehearing insofar as it seeks affirmance of summary judgment. In light of the clarification contained herein, the County’s request for certification of a question to the Florida Supreme Court is moot.